Citation Nr: 0208120	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2000 rating determination by the Huntington, West 
Virginia Regional Office (RO).  

The Board notes that the veteran has appealed the initial 
rating assigned for PTSD following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has recharacterized the issue as one involving the 
propriety of the initial evaluation assigned.

FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
including: sleep disturbance, nightmares, isolation, anxiety, 
irritability, flashbacks, panic attacks, recurring thoughts 
of combat, depression, anger, difficulty with concentration, 
and physiological distress.  These symptoms demonstrate 
occupational and social impairment with no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for PTSD was established by an October 
2000 rating decision and a 30 percent evaluation was 
assigned, effective June 16, 2000, the date of receipt of the 
veteran's claim.  The rating was based on VA outpatient 
treatment records from June 2000 to August 2000 and a report 
of a VA psychiatric examination performed in August 2000.

The outpatient treatment records show the veteran was first 
evaluated in June 2000 for symptoms described as chronic and 
severe PTSD.  The veteran was anxious about problems with 
concentration, nightmares, flashbacks and panic attacks four 
times per week.  The following month he presented as upset 
and disheveled, stating that the past events of Korea were 
causing "all type of problems."  The clinical assessment 
was PTSD, poor.  

In August 2000, the veteran was evaluated for increasing 
symptoms attributed to age and having to care for his wife, 
who had recently suffered a stroke.  He complained of 
recurring thoughts of combat, nightmares, flashbacks, 
decreased appetite and physiological distress.  He also 
reported avoidance of situations and people who remind him of 
combat, feelings of detachment, depression, insomnia, 
irritability, anger, and difficulty with concentration.  The 
veteran also reported occasional suicidal ideation with no 
plan or past attempts, stating that his family kept him 
motivated to live.  The veteran has two children and five 
grandchildren with whom he is close.  He has been retired 
since May of 1991 when downsized from the steel mill where he 
had been employed since 1955.  On examination the veteran was 
casually dressed and fairly groomed.  He was cooperative, 
calm and friendly and his speech was within normal limits.  
His affect was broad and his mood depressed.  His thought 
process and perception were within normal limits.  Insight 
and judgment were fair.  The diagnosis was PTSD, mood 
disorder not otherwise specified with moderate depressed 
features.  The Global Assessment of Functioning (GAF) score 
was 50.  

During subsequent VA examination in August 2000 the examiner 
noted the veteran was drafted in the Army in 1952.  After 
basic training he went to Japan and was trained as a field 
wireman attached to the infantry.  He then went to Korea for 
13 months to establish communications and maintain telephone 
lines.  He participated in combat and stated that his most 
traumatic experience was on Pork Chop Hill.  He was engaged 
in hand-to-hand combat and saw people die.  He stated that he 
had to kill people and that it particularly bothered him to 
see people wounded and screaming for help, but that he had to 
move on.  He received the Combat Infantry Badge.  

Following service he worked at a tool and dye company briefly 
and later found employment at a steel mill and worked there 
until his retirement in 1991, after 37 years.  The veteran 
married his current wife at age 21 and has been married for 
48 years.  He has two adult children who live independently.  
His daily activities include caring for his wife, who 
requires almost total care, keeping the house clean, doing 
the laundry and mowing the lawn.  His daughter prepares the 
meals.  He goes fishing three times a month with his 
grandchildren and plays golf once every two months.  He does 
not belong to any church or veteran organization.  

The veteran reported having flashbacks, anxiety, sleep 
disturbance, nightmares and intrusive memories.  He stated 
that some days are good and some days are bad.  His primary 
complaint was of difficulty initiating and maintaining sleep.  
He did not take day naps and had nightmares of attacks at 
least twice a month.  He described his flashbacks as optical 
illusions of people getting shot, triggered by watching Army 
pictures.  He reported no problems with his temper or 
appetite.  He stated that most of his time is spent taking 
care of his wife.  On examination he was well groomed, 
cooperative and pleasant.  His speech was regular rate and 
rhythm, coherent, clear and relevant.  His thoughts were goal 
directed.  He denied suicidal or homicidal ideas, stating 
that he would like to live as long as he can.  He stated that 
at night he hears footsteps and checks only to find no one 
there.  There was no evidence of delusions.  His affect was 
full and his mood euthymic.  Cognitive function was grossly 
preserved.  The diagnosis was chronic PTSD with a current GAF 
score of 50 and 55 in the past.  

Additional outpatient treatment records dated from September 
2000 to January 2001, show the veteran participated in 
individual counseling sessions.  Of some significance is that 
in September 2000 the veteran reported improved sleep and 
decreased irritability due to medications and an improved 
outlook since receiving counseling and assistance from the VA 
Medical Center and Vet Center.  He had no speech or 
psychomotor disturbance or suicidal/homicidal ideation.  His 
insight was good and there was no evidence of psychosis.  The 
veteran's mood was euthymic with bright affect and he was 
well oriented.  The clinical assessment was PTSD with 
response from treatment.  The veteran continued to take care 
of his chronically ill wife with help from his children.  He 
reported that he exercised and took frequent breaks when his 
children relieved him.  The examiner concluded that the 
veteran was coping well with current conditions but continued 
to struggle with increased arousal symptoms.  

During his November 2000 counseling session the veteran 
reported that he had discontinued his medication due to 
stomach upset.  However, he noted that he was not depressed 
and was sleeping well despite weekly nightmares.  His mood 
was stable.  The examiner concluded the veteran was coping 
well with symptoms and was not interested in continued 
medications.  

A case summary report dated in January 2001 indicates that 
from the period of 2000 to the present the veteran received 
individual therapy for PTSD.  He was also currently being 
provided treatment at the VA Medical Center.  Psychological 
evaluation revealed the veteran was dressed appropriately and 
his general attitude was somewhat guarded.  He maintained 
poor eye contact and when talking about his experiences in 
Korea became tearful.  The veteran's mood appeared anxious 
with restricted affect and his speech was at a normal pace.  
He reported bouts of severe anxiety and his emotional 
expression was appropriate to his thought content.  Severe 
psychomotor agitation was also noted.  The veteran reported 
suicidal ideation but denied any current plan or clear 
intention of harming himself.  There was no history of 
suicidal gestures noted or reported.  The veteran denied any 
homicidal ideation.  There was no indication of thought 
disorder and he was oriented to person, place, situation and 
time.  The veteran possessed poor insight regarding his 
chronic psychiatric and physical conditions and had poor 
social judgment.  He reported severe sleep disturbance in 
that he has problems in falling and staying asleep.  He also 
reported nightmares and daily thoughts of Korea.  The 
examiner noted the veteran's family history including his 
long-term marriage since 1952 and has two children from this 
marriage.  Ht was noted the veteran had been employed as 
supervisor at a steel mill for 37 years, but quit his job due 
to both physical and psychological problems.  The examiner 
noted that the veteran has consistently presented with PTSD 
symptoms of anxious and depressed moods, restricted affect, 
psychomotor agitation, nightmares, sleeplessness, avoidance 
behavior, isolation and dissociative disorder.  The examiner 
concluded the veteran's prognosis appeared poor with chronic 
and severe PTSD symptoms.  The veteran's social and 
industrial impairment was significant.  The highest GAF in 
the past year was 34 and currently it was 31 and decreasing.  

During his personal hearing in April 2001, the veteran 
testified that he has panic attacks two to three times per 
week, usually at night.  He testified that he is unable to 
tolerate medications but usually self medicates with over-
the-counter Benadryl, as a relaxant.  The veteran also 
testified that he was having trouble with memory and 
intrusive thoughts.  He testified that a typical day consists 
of taking care of his wife, who has been ill since July 1998 
and does not attend church because of his wife's condition.  
He also testified that he was uncomfortable in big crowds but 
has one neighbor that is his closest friend.  He stated that 
his temper has grown shorter and that he easily becomes angry 
with people .  The veteran testified that he current attends 
individual and group therapy.  

Additional VA outpatient treatment records dated in 2001 show 
that in February 2001, the veteran presented with worsening 
condition and continuing problems with flashbacks, intrusive 
thoughts, anger and isolation.  In March 2001, the veteran 
was very upset due to dreams and not getting much better.  He 
was not sleeping and was having relationship problems and 
social isolation.  The veteran stated that he could cope if 
he was working, which is how he dealt with problems in the 
past.  The veteran stated that he tries to keep busy but 
finds it hard to do with poor concentration.  In April 2001, 
the veteran was not doing well due to increased arousal and 
poor sleep due to his PTSD symptoms.  He did not have an 
interest in the things he used to and had very little 
interest or energy to do things.  In May 2001, the veteran 
reported an increase in physical problems as well as PTSD 
symptoms.  He reported that he seldom had a good day.  In 
June 2001 the veteran complained of trouble sleeping and in 
July 2001 it was noted that he isolated himself and that his 
medications were not working.  

During a videoconference hearing in February 2002 the veteran 
testified about symptoms of flashbacks, nightmares, intrusive 
thoughts, anger, isolation, sleep difficulties and panic 
attacks.  He testified that he has trouble with his temper 
but is able to control it and has not ever been violent.  He 
occasionally avoids groups of people to minimize conflicts.  
The veteran testified that he does not belong to any 
organization because he is confined to the house taking care 
of his wife.  He attends therapy at the VetCenter on a 
monthly basis or every other month depending on his need.  He 
was unable to tolerate medication but takes Benadryl as a 
relaxant.  The veteran also testified that he has occasional 
problems with short-term memory and must take a list to the 
grocery store.  He also has occasional problems with 
understanding instructions, which he attributed more to 
trouble remembering rather than the complexity of the 
instructions themselves.  The veteran testified he has not 
worked since May 1991 when he was downsized from his job at 
the steel mill.  Currently he spends his days taking care of 
his wife and most of the household chores, including the 
shopping.  Occasionally he played golf but had not done so 
recently.  He testified that his PTSD symptoms do not 
interfere in his relationships with his wife, children or 
others.  His primary complaints were of sleeping difficulties 
and panic attacks.  

Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The statement of the case (SOC) and supplemental SOC advised 
the veteran of the pertinent law and regulations as well as 
the basis denying an increased rating.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been afforded personal hearings, as well as a VA 
examination, which included relevant medical opinion.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessments and diagnoses.

In February 2002, the veteran testified at a hearing before 
the undersigned Board Member.  He has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating contemplates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is appropriate for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (2001).

The veteran's PTSD has been assigned a single 30 percent 
evaluation under the general rating criteria for evaluating 
psychiatric disorders.  The evidence of record since the 
effective date of the grant of service connection describes a 
fairly consistent pattern of symptomatology and 
manifestations, which may be described as productive of no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran's symptoms have included depression, 
anger, irritability, sleep impairment, panic attacks, 
intrusive thoughts, nightmares and isolation.  However, his 
subjectively reported symptoms and descriptions of his PTSD 
appear to be far worse than the objective clinical 
manifestations indicate, especially with respect to his 
degree of occupational and social adjustment.  

His symptoms have also been contradictory or conflicting from 
one examination or clinical visit to the next.  For example, 
in August 2000, in addition to sleeping problems, nightmares, 
and flashbacks, the veteran also reported decreased appetite, 
feelings of detachment, irritability, anger, and 
concentration problems, but the subsequent and more complete 
rating examination later that same month showed that his 
daily activities included taking care of his wife, as well as 
various household chores, and that he had a social life that 
included fishing with his grandchildren and occasional 
golfing.  His primary complaint at that time was difficulty 
initiating and maintaining sleep.  He reported no problems 
with his temper or appetite.  His GAF scores of 50-55 
indicated "serious" to "moderate" social and industrial 
impairment.

Immediately following VA examination, the veteran's PTSD 
symptoms essentially improved, although treatment records 
show he continued to be followed in the VA Medical Center and 
the VetCenter.  In September 2000, he was noted to have 
improved sleep and decreased irritability due to medication 
and an improved outlook since counseling.  In November 2000, 
his mood was stable with less depression although he had 
discontinued medications due to stomach upset.  However the 
remaining records beginning in 2001 show the veteran 
indicated an increase in symptoms including severe bouts of 
anxiety and severe psychomotor agitation.  These records also 
show that the veteran continued to cope with his wife's 
chronic illness during this period.  Yet, after carefully 
reviewing the evidence of record, the Board notes that, the 
veteran's described symptoms do not appear to meet the degree 
of severity required for an evaluation in excess of 30 
percent.

Although some of the criteria for a 50 percent rating are 
met, some are more arguable.  The veteran has reported panic 
attacks several times a week, severe bouts of anxiety and 
severe psychomotor agitation.  However his speech was of a 
normal pace and described as regular in rate and rhythm, 
clear, coherent and relevant.  Although the veteran's affect 
was restricted on occasion at other times it has been full, 
bright and broad.  There is no indication that he has 
difficulty in understanding complex commands.  At times he 
has reported impairment of short-term memory, and certainly 
has had subjective complaints of impairment of short-term 
memory.  However, there is no impairment of long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks) shown. 

There is also some evidence of disturbance of motivation and 
mood, and reports of difficulty in establishing and 
maintaining effective social relationships as demonstrated by 
his depression, anxiety and feelings of detachment.  However, 
despite the veteran's tendency towards isolation, he has the 
ability to establish and maintain effective relationships, 
both in the context of obtaining medical care (such as 
individual therapy) and in maintaining family relationships, 
as is demonstrated by his daily care of his wife of 48 years 
and his positive relationships with his children and 
grandchildren.  The veteran has not worked since 1991, but 
the record shows that his termination of employment was 
occasioned by his retirement following 37 years of employment 
at a steelmill.  The veteran's maintenance of relationships 
under these circumstances is inconsistent with the 
interpersonal relationship skills of a person suffering PTSD 
symptomatology warranting a 50 percent disability rating.

The Board notes that recently there was a GAF score of 31 
indicative of more impairment (impairment in reality testing) 
than the previously assessed scores of 50 and 55.  However, 
this GAF score is outweighed by the other clinical evidence 
that does not demonstrate that the criteria as specified 
under Code 9411 are met.  For example, although the medical 
evidence indicates increased anxiety and severe psychomotor 
agitation it is not shown to affect his ability to "function 
independently, appropriately and effectively" such as is 
required for a 50 percent rating.  Further, the veteran also 
has generally shown a remarkable ability to cope with 
difficult circumstances, such as dealing with the very 
significant physical illness of his wife.  Moreover, in 
reviewing the actual clinical manifestations, they are 
consistently reflective of a 30 percent rating versus a 
higher level.  38 C.F.R. § 4.126(a) (2001) (rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination).

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of the service-connected disability during the 
appeal period.  While the treatment records reflect 
improvement and worsening of the veteran's level of 
psychiatric disability over time, they have, as is discussed 
above, been consistently at a level much more commensurate 
with the applicable criteria for a 30 percent rating than a 
50 percent rating.  Thus, while this is a case where staged 
ratings may be applied, the appropriate level of disability 
rating due to PTSD for the period from June 2000, is 30 
percent.

In making its determination, the Board has considered the 
hearing testimony of the veteran, which is considered 
credible insofar as he described his current symptoms and 
beliefs that his service-connected PTSD is more disabling 
than currently rated.  However, the competent evidence in 
this case does not provide a basis for favorable action on 
the veteran's claim.  Accordingly, the Board finds that the 
veteran's current disability rating contemplates compensation 
for his present level of symptomatology and resulting 
impairment.

Inasmuch as the criteria for the next higher 50 percent 
evaluation has not been met, it logically follows that the 
criteria for 70 percent or 100 percent evaluations likewise 
are not met.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 



 


